Ehrlich, Oh. J.
The action was upon a promissory note made by the Cosmopolitan Club to the order of the plaintiff and indorsed by the defendant.
The note upon its face imported that the plaintiff was the payee, and presumptively was to become the first indorser.
In order to overcome that presumption and make the defendants first indorsers, it was necessary to show that they indorsed the note under circumstances which negatived the legal presumption.
This they failed to do, and the trial judge properly dismissed the complaint.
We find no error requiring a new trial, and the judgment must be affirmed, with costs.
Newburger and Fitzsimoes, JJ., concur.
Judgment affirmed, with costs.